DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the last sentence recited “or to atmosphere..”. It must be only one period.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Thiek, Jullan (WO – 2018/172333 A1, Examiner disclosed English machined translation for claim rejection).
As per claim 1, Jullan discloses Electropneumatic Handbrake (EPH) with Integrated TCV (SCANDINAVIAN Actuation) comprising:
a trailer control module (In braking system for a vehicle train, the braking system has a trailer control unit, also referred to as a trailer control valve (TCV), [0004], Fig: 3-4) of a pressure-medium operated braking system of a tow vehicle, the trailer control module comprising:
with a valve assembly (TCV, Fig: 3-4) for controlling a pneumatic braking system of a trailer vehicle [0004], wherein the valve assembly comprises the following:
an electronically controlled trailer control valve (The trailer control unit TCV has a trailer control valve unit 65, [0063], Fig: 3-4, and 6-8) including a pneumatically controlled relay valve (20, the trailer control valve unit 65 has a first relay valve 20, [0063], Fig: 3-4 and 6-8) with an inverted control input (23, [0064], Fig: 3-4, and 6-8),
a pressure-medium controlled backup valve (valve unit 66, [0070]) including a pressure-medium controlled relay valve (At the outlet 24 of the second relay valve 20, the brake pressure PB is consequently controlled, [0070]),
at least one electronically controlled parking brake valve (parking brake valve unit 8, [0059], Fig: 3-4), configured to pneumatically actuate the pneumatically controlled relay valve (EPH relay valve 58, [0059]) of the trailer control valve at the inverted control input (control input 59, [0059], Fig: 3-4 and 6-8), and
a coupling device (10, EPH relay valve 58, [0059]-[0060]) configured to operate parking brakes of the tow vehicle via the parking brake valve (the cylinder 6 of the spring accumulator 6 is ventilated, 6 is part of the parking brake of Tractor, [0060], Fig: 3-4, 6-8).

As per claim 2, Jullan discloses wherein the coupling device (10) comprises a pneumatically controllable coupling valve (8, Fig: 3-4, 6-8) with a control input connected via a connecting line (62, Fig: 3-4, and 6-8) to an outlet of the parking brake valve or to an outlet of a change-over valve downstream of the outlet of the parking brake valve, and
wherein parking brake cylinders (6) of the tow vehicle are configured to be selectively connected via the coupling valve (8) to a pressure-medium source (525, Fig: 3-4) or to a pressure-medium sink.

As per claim 3, Jullan discloses wherein the coupling valve (8) is configured as a pneumatically pressure- controlled 3/2-way switching valve with one outlet (at 56b, Fig: 3-4),
wherein a brake line (62) leading to the parking brake cylinders (6) of the tow vehicle is connected to the outlet of the coupling valve (Fig: 3-4), and
wherein the brake line (62) has an inlet that is connected, when the coupling valve (8) is not under control pressure, to the pressure-medium sink and, when the coupling valve is carrying control pressure, to the pressure-medium source, [0059] – [0060].

As per claim 5, Jullan discloses wherein the trailer control module (TCV) is configured to cooperate with a pneumatic braking system of the tow vehicle (Fig: 3-4) and is configured to selectively connect the parking brake cylinders (6) of the tow vehicle via the coupling valve (8) to a pneumatic reservoir line (525) connected to a compressed air supply system, or to a purge outlet leading to the environment ([0060]-[0061], Fig: 3-4).

As per claim 8, Jullan discloses wherein with a pneumatic braking system of the tow vehicle, the coupling device (10) has a connecting line (62), via which a brake line leading to the parking brake cylinders (6) of the tow vehicle can be connected to the outlet of the parking brake valve (8, [0058] – [0059], Fig: 3-4, 6-8) or to the outlet of a change-over valve downstream thereof.

As per claim 11, Jullan discloses wherein the trailer control valve (TCV), the backup valve (valve unit 66, [0070]), a parking brake module (EPH) and the coupling device (10) of the trailer control module (TCV) are combined in a single housing (Fig: 3-4).

Allowable Subject Matter
Claims 4, 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose wherein the trailer control module is configured to cooperate with a hydraulic braking system of the tow vehicle and is configured to selectively connect the parking brake cylinders of the tow vehicle via the coupling valve to a hydraulic supply line connected to an oil pump (Claim 4), wherein the coupling device also has a test valve configured to selectively connect the control input of the coupling valve to the outlet of the parking brake valve, to the outlet of the change-over valve, or to atmosphere, (Claim 6), and wherein the coupling device further has a test valve, configured to selectively connect the brake line of the tow vehicle to the outlet of the parking brake valve, to the outlet of the change-over valve, or to atmosphere (Claim 9). Claim 7 depend on claim 6 and claim 10 depend on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: VAN THIEL JULIAN (WO – 2020/025225 A1), and
B: VAN THIEL JULIAN (WO – 2019/068393 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657